1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF NEVADA
6
                                                ***
7
      KEVIN JAMES LISLE,                              Case No. 2:03-cv-01006-MMD-CWH
8
                                       Petitioner,                   ORDER
9            v.
10
      WILLIAM GITTERE, et al.,
11
                                   Respondents.
12

13         In this capital habeas action, Respondents filed an answer on October 1, 2018
14   (ECF No. 318). After two extensions of time, Petitioner Kevin James Lisle was due to file
15   his reply to the answer and any motion for discovery or for an evidentiary hearing by
16   March 1, 2019. (See Order entered March 17, 2017 (ECF No. 284); Order entered
17   November 8, 2018 (ECF No. 320); Order entered January 15, 2019 (ECF No. 323).)
18         Lisle filed his reply on March 1, 2019 (ECF No. 329). On that date, however, Lisle
19   also filed a motion for extension of time (ECF No. 331), requesting a six-day extension of
20   time to file a motion for evidentiary hearing. The Court finds that Lisle’s motion for
21   extension of time is made in good faith and not solely for the purpose of delay, and that
22   there is good cause for the extension of time.
23         The Court will grant the motion for extension of time for the motion for evidentiary
24   hearing. The Court will also set a schedule for Respondents to respond to the reply and
25   the anticipated motion for evidentiary hearing.
26         It is therefore ordered that Petitioner’s motion for extension of time (ECF No.
27   331) is granted. Petitioner will have until March 7, 2019, to file a motion for evidentiary
28   hearing.
1           It is further ordered that Respondents will have 30 days from the date on which

2    Petitioner files his motion for evidentiary hearing to file a response to Petitioner’s reply

3    and a response to Petitioner’s motion for evidentiary hearing.

4           It is further ordered that, in all other respects, the schedule for further proceedings

5    set forth in the order entered March 17, 2017 (ECF No. 284) will remain in effect.

6           DATED THIS 4th day of March 2019.

7

8
                                                       MIRANDA M. DU
9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   2
